Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 depends from itself.
Claim 11 depends from itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, Jr. et al. (4,493,998)(Hereinafter “Smith”).
	Regarding claim 1, Smith teaches a method of quantitatively determining the amount of background gamma ray radioactivity detected in a gamma ray sensitive logging tool in a wellbore due to the presence of naturally occurring radioactive materials in a gravel pack (Smith, Col. 3 Lines 17-23), the method comprising: placing a sized sample of a gravel pack in a container (Smith, Col. 4, Lines 25-26, item 13); positioning a sensor in the container at a position where the sensor is exposed to gamma radiation from the sample to form an output indicative of gamma ray radioactivity of the sample (Smith, Smith, Col. 4, Lines 24-25, item 11); and converting the sensor output according to a predetermined functional relationship into an output value indicative of the gamma radiation background induced by the gravel pack as a function of gravel pack volume and wellbore diameter (Smith, Chart 5).
	Regarding claim 2, Smith further discloses the use of the method in analyzing cement.  (Smith, Col. 8 Lines 57-59)
Allowable Subject Matter
Claims 3-6, 9, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 3, the prior art of record does not disclose, teach, or fairly suggest, “detecting gamma rays resulting from a native radioactivity of the gravel pack particles; using the post gravel pack data set to determine a location of the gravel pack particles; and correlating the location of the gravel-pack particles to a depth measurement of the borehole to determine the location, height, and/or percent fill of gravel-pack particles placed in the gravel pack zone of the borehole, wherein the gravel pack particles are formed from a raw material having the native radioactivity, wherein a first portion of the gravel pack particles contains a thermal neutron absorbing material and a second portion 
Regarding independent claim 9, the prior art of record does not disclose, teach, or fairly suggest, “using the post cement data set to determine a location of the solid particles; and correlating the location of the solid particles to a depth measurement of the borehole to determine the location, axial distribution, radial distribution, and/or height of the cement slurry placed in the cemented zone of the borehole, wherein the solid particles are formed from a raw material having the native radioactivity, wherein a first portion of the solid particles contains a thermal neutron absorbing material and a second portion of the solid particles does not contain a thermal neutron absorbing material” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the prior art of record does not disclose, teach, or fairly suggest, “obtaining a pre gravel pack data set by: lowering into the borehole traversing the subterranean formation a gamma ray detector; detecting gamma rays, wherein the pre gravel pack data set is obtained prior to placing the particles into the gravel pack zone of the borehole; and comparing the post gravel pack data set and the pre gravel pack data set to determine the location of the gravel pack particles” in combination with the subject matter of parent claim 1.
	Dependent claims are indicated as allowable or containing allowable subject matter based on their respective parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884